UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1955


JEROME WANT,

                Plaintiff - Appellant,

          v.

STEVEN MARK FREI, Attorney; SICKLES, FREI & MIMS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:16-cv-00660-LMB-IDD)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Want, Appellant Pro Se. John A. C. Keith, Laurie Kirkland,
BLANKINGSHIP & KEITH, PC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerome Want seeks to appeal the district court’s orders

denying his motion to recuse the district court judge assigned to

his case, his motion to appoint counsel, and his motion for

reconsideration.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The orders Want seeks to appeal are neither final

orders   nor   appealable   interlocutory   or   collateral    orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                              DISMISSED




                                  2